 218DECISIONSOF NATIONALLABOR RELATIONS BOARDTheodore P. Mansour d/b/a Ted Mansour'sMarketand Retail Store Employees Union,Local 40,RetailClerks International Association,AFL-CIO. Case7-CA-8967September 22, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn March 31, 1972, Trial Examiner David S.Davidson issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand brief and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt his recommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts asitsOrder the recommendedOrder of the TrialExaminerand hereby orders thatTheodoreP.Mansourd/b/a TedMansour'sMarket,Flushing,Michigan,his agents,successors,and as-signs,shall take theaction setforth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON,Trial Examiner: Pursuant to a chargefiled on September 17, 1971, by Retail Store EmployeesUnion, Local 40, Retail Clerks International Association,AFL-CIO, hereinafter referred to as the Union, a complaintissued onNovember 12, 1971. The complaint alleges thatRespondent violated Section 8(5) and (1) of the Act byrefusing to bargain with the Union since on or about Octo-ber 6, 1971. In its answer Respondent denies the commis-sion of any unfair labor practices.The issue is whether Respondent on October 6, 1971,was required to bargain with the Union over terms of a newagreement,without regard to fluctuations in the Union'smajority, as a consequence of having 4 months earlier en-tered into a settlement agreement in which, among otherthings, it recognized the Union and agreed that it was boundby a predecessor's contract for the remainder of its term inreturn for dismissal of a pending suit to enforce anarbitrator's award and withdrawal of an earlier unfair laborpractice charge.A hearing was held before me in Flint, Michigan, onJanuary 13, 1972. At the conclusion of the hearing, oralargument was waived and the parties were given leave to filebriefs which have been received from the General Counseland Respondent.Upon the entire record in this case and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTRespondent is an individual proprietorship engaged at asingle location in Flushing, Michigan, in the operation of,aretail g; ocery store. During the calendar year 1970, a repre-sentative period, Respondent had gross revenue inexcess of$500,000 and purchased goods and materials valued in ex-cess of $20,000 which were transported directly or indirectlyto its store from points outside the State of Michigan. I findthat Respondent is an employer engaged in commerce with-in the meaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.IITHELABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. TheFacts1.The predecessor corporation and its' contract with theUnionBefore August 1969 Mansour's Super Markets, Inc., re-ferred to hereinafter as Super Markets Inc., operated severalsupermarkets in and around Flint, Michigan. Super Mar-kets, Inc., was owned by brothers Theodore and AlfredMansour. The Union was certified as the representative ofSuper Markets Inc., and entered into three or more succes-sive collective-bargaining agreements with Super MarketsInc., covering all grocery, produce, and dairy departmentemployees, cashiers, bagger-carryout, night porters, andtruckdriver-maintenance men employed in its stores. Themost recent of the contracts was executed on December 1,1968, and was effective from October 31, 1968, until Octo-ber 30, 1971.2.The transfer of ownership of the storesBy July 1969 Super Markets, Inc., had only three storesstill in operation and was in financial difficulty. As a conse-quence of arrangements with its creditors, in August 1969,Super Markets, Inc., turned over one of its stores, known astheDavison Road store, to its major creditor. Of the re-maining two stores, one, known as the Corunna Road Store,was turned over to Alfred Mansour, and the other, knownas the Flushing Store, was transferred to Theodore Mansourto be run by them as individual proprietorships. Super Mar-199 NLRB No. 29 TED MANSOURS MARKET219kets, Inc., remained thereafter as a corporate shell and nolonger operated any stores.Following the transfer of the Davison Road Store it wasclosed for 1 week and its employees were laid off. When itreopened the new owner did not rehire any of the formeremployees. The other two stores continued in operationwithout a break and all of their former employees wereretained, but after certain joint advertising commitmentswere fulfilled, the two stores operated independently of oneanother.The issues in this case relate only to the conduct andobligations of Theodore Mansour after the transfer of own-ership.3.The first alleged refusal torecognize the Union by RespondentFollowing the transfer, Theodore and Alfred Mansourcontinued to pay the rates called for by the contract be-tween the Union and Super Markets, Inc., and for the next2 months they apparently raised no questions as to theirwillingness to adhere to the contract. However, at the timeof the closing of the Davison Road Store, the Union tookthe position 'that the former employees of that store wereentitled under the contract to transfer to the other two storesin accord with their seniority, and the Union filed a griev-ance over the failure of the individual owners to place theseemployees in their stores.During September or October 1969,UmonBusinessRep-resentative Terrence Brady visited Respondent at his storeand asserted that Respondent was obligated to apply thecontract and employ the employees who had been displacedfrom the Davison Road Store. According to Respondent, hetook the position in response that he was willing to adhereto the contract insofar as it applied to his store but not tohonor any obligations arising from the other stores. Accord-ing to Brady, Respondent took the position that he was notbound by the contract at all. In any event, after Brady's visitalthough Respondent continued to pay the wages called forby the contract, he did not otherwise adhere to it. He didnot remit insurance premium payments to the union insur-ance fund for his employees, and although he had deductedunion dues from employees' pay for the first 2 months of hisoperation, he returned the amounts withheld to the employ-ees and thereafter stopped deducting union dues. As Re-spondent testified, in his conversation with Brady neithermoved from their respective positions, and when the Unionadhered to its position, "I didn't do anything." I find thatwhatever Respondent might have been prepared to do in theabsence of the Union's grievance, after his conversationwith Brady Respondent stopped honoring the contract as tohis present employees. The issue of the Union's representa-tion rights apart from the contract does not appear to havebeen raised.In due course, the Union requested arbitration of itsgrievance, which related to the failure of both brothers toaccept the displaced employees from the Davison RoadStore, and on January 20, 1970, a hearing was held beforeArbitrator Leon Herman in which both Mansour brothersparticipated. At the hearing Respondent contended that hewas not a successor to Super Markets, Inc., and thereforehad no obligation under its contract with the Union. In hisdecision the arbitrator found, however, that both brotherswere bound by the contract and issued an award on March24, 1970, sustaining the grievance.During the pendency of the grievance, on December 29,1969, the Union filed ,a charge in Case 7-CA-7687 allegingthat Respondent had violated Section 8(a)(5) and (1) of theAct by refusing to recognize the Union and disavowing thecontract. On February 2, 1970, the Regional Director wrotethe parties that action was deferred pending the arbitrationpursuant to the Board's Decision inDubo ManufacturingCorporation,142 NLRB 431, becausethe issuesraised by thecharge were parallel to those in the arbitration proceeding.On April 13, 1970, after the award issued, the RegionalDirector dismissed the charge pursuant toSpielbergManu-facturing Company,112 NLRB 1081, because the parties hadfully participated in the arbitration proceeding, the pro-ceeding appeared to be fairly and regularly conducted, andthe award was not repugnant to the policies of the Act.However, following theissuanceof the award, Respon-dent refused to comply with its terms and in September1970,the Union filed a complaint in the United States Dis-trictCourt for the Eastern District of Michigan seekingenforcement of the award.' Respondent filed an answerjoining issue with the allegations in the complaint.At or about the same time that the District Court actionwas filed, on September 18, 1970, the Union filed a secondcharge in Case 7-CA-8209 (1) alleging that Respondentviolated Section 8(a)(5) and (1) of the Act by disavowing itscontractual bargaining obligations as confirmed by thearbitrator's award. On November 23, 1970, the RegionalDirector notified the parties-that he was again deferringaction because the issues were the subject of the DistrictCourt proceeding which grew out of an arbitration proceed-ing and the Board had indicated hospitable acceptance ofthe channelization of disputes which also come within itspurview through grievance and arbitration procedures.4.The settlement of the pendingproceedings and Respondent's acknowledgmentof the Union's representative statusOn June 3, 1971, Respondent and the Union enteredinto a settlement agreement. In its preample the agreementreferred to the pending District Court action and the unfairlabor practice charge and expressed the desire of the partiesto avoid further litigation and expense and to compromisecertain disputed claims.Among other substantive terms the settlementprovided:Theodore Mansour acknowledges and agrees with theUnion that he is the successor employer of the Corpo-ration relative to the Mansour's store at 7324 FlushingRoad, Flushing, Michigan, previously known as StoreNo. 3 of the Mansour chain, and of employees em-ployed at said store; that the Union is the exclusivecollective bargaining agent of his employees at saidstore; that he is obligated, relative to said store and its1Thereafter the Union amended its complaint to add an allegation that thedefendants had refused to process an additional grievance to arbitration andsought an order compelling arbitration of thatgrievance. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees, as successor employer thereunder, on thecollective bargaining agreement dated December 1,1968, between the Union and the Corporation, whichagreement is incorporated herein by reference, and thathe agrees, effective April 19, 1971, to fully abide by andapply its terms, in all respects as if he had executed thesame.In addition, the agreement provided for payments tolaid-off employees and settlement of their claims and for reso-lution of two other grievances against Respondent whichhad arisen, but were not processed by Respondent, betweenthe time of the arbitration and the time of the settlement.The agreement further provided that upon payment of thesum agreed upon to settle the grievance which was arbitrat-ed, the Union would dismiss the District Court action andthe unfair labor practice charge.Following execution of the settlement agreement the Un-ion requested permission to withdraw the charge, and theRegional Director permitted its withdrawal on August 25,1971.5.Respondent's conduct following executionof the settlementAfter the settlement was reached, the Union requestedRespondent to deduct and remit union dues. Respondenttook the position that he should have signed withholdingauthorizations, and the Union gave him blank authorizationcards which he distributed to the employees. At the sametime he read a statement to the employees in which heinformed them that he had entered into a settlement withthe Union, that he had agreed that he was a successor to theunion contract negotiated with Super Markets, Inc., andthat the terms of the contract required that all employeesbecome members of the Union. Respondent told the em-ployees that it was their decision whether or not to executemembership and dues-deduction forms, that under theterms of the contract they were required to become mem-bers within 60 days of their employment, and that theywould be subject to discharge at the Union's request if theyfailed to join. Thereafter, on July 20, the Union filed agrievance requesting the discharge of 19 of Respondent's 21employees for failure to join the Union. Respondent postedthe grievance on the store bulletin board, accompanied bya notice which stated that the employees were required tojoin the Union or be separated. The employees on the listthereafter complied, and no further request was made fortheir discharge.After the settlement was reached Respondent also nego-tiated with the Union over the two outstanding grievanceswhich had arisen between the time of the arbitration hearingand the settlement agreement, and the two grievances wereresolved. Between the date of the settlement agreement andthe expiration date of the contract, Respondent also dealtwith the Union with respect to other grievances as request-ed.After the settlement was reached Respondent made in-surance premium payments to the Union fund for themonth of July but did not transmit them for August, Sep-tember, and October, 1971. Respondent explained that hisreason for not making these payments was that he lackedthe funds.6.Respondent's alleged refusal tobargain over a new contractOn August 6,2 Respondent sent a letter to Union Secre-tary-Treasurer Theodore E. Kasprzak, stating his intentionto terminate the Super Markets, Inc., agreement as succes-sor pursuant to its termination clause and effective on itsexpiration date, October 30. On August 16, Kasprzak sentRespondent a form notice of intent to modify the agreementrequesting Respondent to contact Kasprzak so that negotia-tions could commence as quickly as possible. By letter ofAugust 28 Respondent acknowledged receipt of Kasprzak'snotice, requested Kasprzak to forward his written proposalso that Respondent could review it before meeting, andstated that after receipt of the proposal he would contactKasprzak to arrange a meeting time. On September 13Kasprzak forwarded the union proposal to Respondent andstated that he would be available to meet on September 20.He again requested that negotiations start as early as possi-ble and that Respondent call him to arrange a date.In the meantime on August 30, Respondent received apetition signed by 19 of his employees stating that they nolonger wished to be represented by the Union. Copies weremailed to the State and Federal Mediation Services and tothe Regional Office of the Board. On August 31, a decertifi-cation petition signed by two of Respondent's employees,one of whom was also Respondent's stepson, was filed inCase 7-RD-979, and on the following day the RegionalDirector wrote to Respondent requesting certain informa-tion in connection with the investigation of the petition.On September 17, the original charge in this case wasfiled, alleging that Respondent had instigated the filing ofthe decertification petition.On September 30, Kasprzak sent a further letter to Re-spondent stating that it was the Union's position that Re-spondent was legally obligated to bargain with the Unionfor a new contract and requesting negotiations as soon aspossible. On October 6, Kasprzak again wrote requesting awritten reply as to Respondent's intentions with respect tonegotiating modifications in the contract. On the same date,Respondent wrote in reply to Kasprzak's September 30 let-ter that Respondent would continue to honor the SuperMarkets, Inc., contract for the remainder of its term, wouldcontinue to recognize the Union as the bargaining agentuntil it was determined otherwise, but would not negotiatefor a new agreement until the question of representationwas settled.Thereafter, by letter postmarked October 12, Respon-dent received a second petition signed by 20 employees statingtheir wish to have reinstated the proceedings in Case 7-RD-979 which had been indefinitely postponed as a resultof the Union's charges.On October 19, the Union filed its amended charge in thiscase adding the allegation that Respondent had refused tobargain with the Union since October 6. On November 11,the Regional Director administratively dismissed the decer-tification petition on the ground that as a result of theinvestigation of the Union's charges the Regional Directorhad concluded that there was substantial evidence that Re-spondent violated Section 8(a)(5) of the Act, that a com-2All datesreferred hereafteroccurred in 1971. TED MANSOURS MARKET221plaint would issue absent settlement, and that as a result noquestion concerning representation existed.On December 28, the Board denied an administrativeappeal from the dismissal of the decertification petition.B. Concluding FindingsThe General Counsel contends that the June 3, 1971,settlement agreement between the Union and Respondentwas tantamount to a settlement of an unfair labor practicecharge, that the Union was entitled to a reasonable periodof time thereafter to bargain and negotiate a new agree-ment, and that a reasonable period had not elapsed whenRespondent refused to bargain for a new agreement on andafter October 6, 1971.There is no contention herein that the basis on whichRespondent challenged the Union's majority would havebeen inadequate even if the challenge were made at anappropriate time. Likewise, despite Respondent's assertionsto the Union that it would continue to recognize the Unionuntil the representation question was settled, there is noquestion that Respondent refused to negotiate with the Un-ion over the terms of a new agreement on and after October6, 1971. The issues therefore concern only the effect, if any,of the June 3 settlement agreement of Respondent's obliga-tion to bargain over the terms of a new agreement.The General Counsel seeks to apply to this case the hold-ingof Poole Foundry and Machine Company.3There theBoard held that following the execution of an unfair laborpractice settlement agreement containing a bargaining pro-vision, an employer is under an obligation to bargain for areasonable time without questioning the representative sta-tus of the union. In so holding the Board gave a settlementagreement containing a bargaining provision the same ef-fect as a Board bargaining order. As to either, the Boardheld, such a rule is necessary to give the order to bargain orthe settlement its fullest effect; "i.e., to give the parties tothe controversy a reasonable time in which to conclude acontract."Assumingarguendothat thePoolerule should apply tothe settlement in this case, Respondent contends that be-cause the settlement imposed the Super Markets, Inc., con-tract on Respondent, it was obligated to recognize the Un-ion only for the purposes of administering the Super Mar-kets, Inc., contract for the remainder of its term. While thereis some dictum to support Respondent's view,4 the bargain-ing obligation which flows from a settlement during a con-tract term has not been so limited .5 The ultimate questionto be answered in each case is not the extent of the bargain-ing obligation but whether a reasonable period of time haselapsed since the settlement for it to have served its purposeat the time a challenge to the Union's majority is raised. Theanswer to that question depends not only upon the lengthof time which has elapsed since the settlement, but alsoupon the conduct which is to be remedied and the likelihood3 95 NLRB 34, enfd 192 F 2d 740 (C.A. 4), cert.denied342 U.S 954.4 Ohio Car & TruckLeasing,Inc,169 NLRB198, 201'InterstateBrick Company,167 NLRB 831,Frank Becker Towing Compa-ny,151 NLRB 466.Although the issue arose in both cases in representationproceedings,the applicable principles are the same.Dick Brothers,Inc,110NLRB 451.6Frank BeckerTowingCompany,suprathat it had been remedied at the time the Union's majoritywas challenged.Here approximately 4 months elapsed between the dateof the settlement and Respondent's refusal to bargain overthe terms of a new agreement. In accord with thearbitrator's prior decision, the settlement acknowledgedRespondent's successorship to Super Markets, Inc., andRespondent's obligation to honor the Super Markets, Inc.,agreement. In the settlement, Respondent recognized theUnion as representative of its employees. By these terms,Respondent conceded the validity of the claims which theUnion had pressed since September 1969. Viewed from thepresent vantage point in the light of the concessions in thesettlement, it must appear that the settlement was intendedto remedy a denial of the Union's contract rights which hadcontinued for over a year and a half until the settlement wasreached. Such a repudiation of a contract would be viewedby the Board as a repudiation of the Union's representativestatus and a violation of Respondent's duty to bargain call-ing for a remedial bargaining order.'If the repudiation of the contract had been of a shorterduration and if the settlement had occurred at the time ofthe arbitrator's award, the violation in all probability wouldhave been viewed as remedied during the contractterm, anda reasonable period for effectuation of the settlement wouldhave expired before the time for negotiation of a new agree-ment. Conversely had the settlement been reached only atthe time appropriate for negotiationof a new agreement, notime would have remained for its effectuation, and a chal-lenge to the Union's majority at that time would clearlyhave frustrated its effectuation. Of course, neither of thosethings happened here. But over a year and a half had passedduring which the contract was not honored. Grievanceswhich arose during that period were not considered, andcontract rights were withheld from employees. During thatperiod the Union's representativestatus waseffectively de-nied and undermined. For much of that period the repudia-tion of the contract continued in the face of an outstandingarbitrator's award, further diminishing the Union in theeyes of the employees. It is not likely that recognition of theUnion and adherence to the contractterms forthe relativelybrief period between June 3 and the date of Respondent'srefusal to negotiate was sufficient for the repudiation of theUnion's representative status to be dissipated. I find that areasonable period of time to effectuAte the settlement hadnot passed when Respondent refused to bargain with theUnion over anew agreement.8All of the above assumes that thePoolerule applied tothe settlement in this case. The General Counsel's conten-tion that it should apply to an out-of-Board resolution ofdisputes may be expected to be encountered more frequent-ly in the future in view of the Board's expansionof its policywith respect to deferring to private methods for settlementof disputesin its recentCollyer InsulatedWiredecision .9While different facts may call for different results, I findthat thePoolerule should apply to the settlement in thiscase.'NL.R B v. M & M Oldsmobile, Inc,377 F.2d 712, 715-717 (C.A. 2);George E Light BoatStorage Inc.,153 NLRB 1209,enfd. in part 373 F.2d762 (C.A 5).B See cases cited in In.5, supra.9 192 NLRB No 150. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDHere there were two prior charges filed, both of whichwere deferred, the first because of the pendency of the arbi-tration, and the second because of the pendency of theDistrictCourt action. The settlementagreemententeredinto while the second charge was pending was intended todispose not only of the District Court action but also of thecharge, and pursuant to its terms the second charge waswithdrawn. That charge clearly was not frivolous. Rather,given the arbitrator's findings and the concessions in thesettlement, there was basis for a Board determination of arefusal-to-bargain and a bargaining order.10As the chargewas withdrawn, there was no Board order or settlement, butthe June 3settlement agreementproduced essentially thesame result as a Boardproceeding.While there was noaffirmative bargaining order, the settlement did include af-firmative recognition of the Union from which the obliga-tion to bargain follows. As the settlement reached the sameresult as aBoard order, the same opportunity to effectuatethat result should be afforded,I I Accordingly, I find that theUnion was entitled to a reasonable period within which toeffectuate the settlement before its majority could be chal-lenged.In reaching this conclusion, I have consideredRespondent's contention that court and Board decisionsrendered after the settlement was reached indicate that thesettlementwas based on a mistaken assumption that theDistrict Court would have imposed the Super Markets, Inc.,contract on Respondent. However, the decisions relied on12by no means make that clear, for at issue before theDistrict Court was enforcement of an arbitrator's award,which was not at issue in the cases cited by Respondent.Moreover, there is no reason to believe that those caseswould have reached thesame resultsif there had been priorarbitrators' decisions in them finding that the successorswere bound by their predecessors' contracts. In any event,second thoughts as to the wisdom of the assumptions onwhich a settlement is based are not a sufficient reason toignore it.I also find that the Board's decision inSkaggs DrugCenters, Inc.,176 NLRB No. 102, which Respondent alsocites as applicable to this case, is materially distinguishable.There, unlike this case, there was no refusal to honor anentire collective-bargaining agreement for most of its term.Accordingly, I find that Respondent, since October 6,1971, has refused to bargain with the Union without allow-ing a reasonableperiod of time to elapse to effectuate theJune 3 settlementagreementand thereby has violated Sec-tion 8(a)(5) and (1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe acts of Respondent set forth in section III, above,occurring in connection with its operations described insection I, above, have a close, intimate, and substantial10 See cases cited in fn.8, supra.11SeetheDaily Press, Incorporate41 12 NLRB 1434;Keller Plastics East-ern, Inc.,157 NLRB 583;Kimbrough Trucking Co,160 NLRB 954;SanClemente PublishingCorporation,167 NLRB 612William J Burns International DetectiveAgency, Inc v N L R B, 441F.2d 911 (C A. 2), certgranted 404U.S. 822;N L.R.Bv. Interstate65 Corp,453 F.2d 269 (C.A6);G T. & E Data Services Corp.,194 NLRB No. 102States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and (1)of the Act, I shall recommend that it be orderedto cease anddesist therefrom and, upon request, bargain collectivelywith the Union as the exclusive representative of all employ-ees in the appropriate unit, and, if an understanding isreached, embody such understandingin a signed agree-ment.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-timegrocery,produce,and dairy department employees, including cashiers, bag-ger-carryout,night porters,and truckdriver-maintenancemen employed by Respondent at its Flushing,Michigan,location,excluding all store managers, assistant store man-agers, meat department employees, guards and supervisorsas defined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. The Union is, and at all times since October 6, 197 1,has been,the exclusive representative of the employees inthe appropriate unit within the meaning of Section 9(a) ofthe Act.5. By refusing to recognize and bargain with the Unionon and after October 6,1971, Respondent has engaged inunfair labor practices affecting commerce within themeaning of Sections 8(a)(5) and(1) and 2(6) and (7) of theAct.Upon the foregoing findings of fact,conclusions oflaw, and the entire record,and pursuant to Section 10(c) ofthe Act,I hereby issue the following recommended.13ORDERRespondent,Theodore P.Mansour, d/b/a TedMansour's Market, its officers, agents,successors,and as-signs, shall:1.Cease and desist from:(a) Refusing to recognize and bargain with Retail StoreEmployees Union Local 40, Retail Clerks International As-sociation, AFL-CIO, as the exclusive representative of itsemployees in the appropriate unit described in paragraph 3of the Conclusions of Law above.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.13 In the event no exceptions are filed asprovided by Sec.102.46 of theRules andRegulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Orderherein shall, as providedin Sec. t02 48of theRules and Regulations,be adoptedby the Boardand become itsfindings,conclusions, and order, and all objectionsthereto shallbe deemedwaived forall purposes. TED MANSOURS MARKET2232. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Upon request bargain collectively with the above-named Union as the exclusive bargaining representative ofthe employees in the appropriate unit with respect to ratesof pay, wages, hours of work, or other terms and conditionsof employment and, if an understanding is reached, embodysuch understanding in a signed agreement.(b) Post at its Flushing, Michigan, place of businesscopies of the attached notice marked "Appendix."14 Copiesof said notice on forms provided by the Regional Directorfor Region 7, after being duly signed by Respondent's au-thorized representative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director for Region 7, in writ-ing, within 20 days from the receipt of this Decision, whatsteps the Respondent has taken to comply herewith.1514 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."15 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read- "Notifythe Regional Director for Region 7, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXrepresentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Union as the exclusive representative of all em-ployees in the bargaining unit described below withrespect to rates of pay,wages,hours of employment,and other terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargaining unit is:All full-time and regular part-time grocery, produceand dairy department employees, including cashiers,bagger-carryout, night porters, and truckdriver-main-tenance men employed at our Flushing Michigan, loca-tion,excluding all storemanagers,assistant storemanagers, meat department employees, guards and su-pervisors as defined in the Act.All of our employees are free to become or remain, orrefrain from becoming or remaining,membersof any labororganization, except as that right may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section8(a)(3)of the Act, as modified by the Labor-Management Report-ing and Discharge Act of 1959.DatedByNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse tobargain collectively with Re-tail StoreEmployees Union, Local 40, Retail ClerksInternationalAssociation, AFL-CIO,as the exclusiveTHEODORE P. MANSOUR, d/b/aTED MANSOUR'S MARKET(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerning'this notice or compliance with its provisions may be direct-ed to the Board's Office, 500 Book Building, 1249 Washing-tonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.